RESOLUCIÓN
Examinada la solicitud de reinstalación para ejercer la abogacía presentada por el Sr. Eric B. Singleton-Batista, se autoriza su reinstalación, efectivo inmediatamente. Sin embargo, deberá continuarse con el procedimiento en la queja que aún está pendiente contra el señor Singleton-Batista.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Martínez Torres disintió. El Juez Asociado Señor Rivera Pérez no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo